ORDER
h Considering the record of these matters,
IT IS ORDERED that James A. Wood, Louisiana Bar Roll number 13652, be and he hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that in light of respondent’s transfer to disability inactive status, the interim suspension order of September 14, 2011 shall be and hereby is vacated.
FOR THE COURT:
/s/ John L. Weimer Justice, Supreme Court of Louisiana